Citation Nr: 1102276	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-10 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for coronary obstructive 
pulmonary disease (COPD)/lung condition (claimed as due to 
exposure to asbestos/lead based paint and chemicals).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1962 to October 
1966, and from January 1970 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs Medical and Regional Office (RO) in Fargo, 
North Dakota.

For the reasons explained below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC).  VA will notify the 
Veteran if further action is required on his part.


REMAND

After a review, the Board observes that further development is 
required prior to adjudicating the Veteran's claim of entitlement 
to service connection for COPD/lung condition.

The Board notes that following issuance of the statement of the 
case in February 2008, additional relevant evidence has been 
associated with the claims file, to include a private medical 
statement.  However, no waiver of initial RO review has been 
submitted; therefore, on remand, the RO/AMC must consider this 
new evidence in the first instance with respect to the claim on 
appeal.  See 38 C.F.R. 
§ 20.1304 (2010).

The Veteran claims that he was exposed to asbestos and lead based 
paint and chemicals when he was assigned to be the Petty Officer 
in charge of the tiling team while serving with the Navy.  
Specifically, the Veteran asserts that he was exposed to lead 
based paint and chemicals and asbestos from tile and overhead 
material that he was charged with replacing.  The Veteran 
maintains that the high quality techniques, tools, protective 
clothing, breathing apparatuses, air exchange devices, and other 
materials which are used today when one is exposed to such 
materials were not available during the time that he was exposed 
to what he states has since been classified as toxic chemicals. 

Performance evaluation reports submitted by the Veteran from his 
active duty service aboard the U.S.S. Stein indicate that he 
performed duty as a Petty Officer in charge of the tiling team.  
Such reports specifically note that the Veteran spent numerous 
extra hours ensuring that the spaces were tiled properly and that 
the Veteran displayed excellent leadership ability, as proven by 
the high quality of work accomplished by his subordinates in 
performing such tasks as: painting the EDF, replacing tile in the 
EDF, and replacing the false overhead in the EDF.

The Veteran's service treatment records show that he was treated 
in service for conditions such as bronchitis, a sore throat, and 
a cough.  

A June 2006 private outpatient treatment record indicates that 
the Veteran was diagnosed with florid heart failure and right 
infrahilar pneumonia.  Later that month, the Veteran was 
evaluated for an airway obstruction and none was found; however, 
the physician assessed the Veteran with hypoxemia, leukoplakia, 
and a deviated nasal septum.  The physician noted that he was 
concerned that the Veteran has chronic lung disease secondary to 
his smoking.  A pulmonary evaluation was performed in July 2006 
whereby it was again noted that the Veteran was a lifelong heavy 
smoker who has smoked two packs per day for the last 42 years.  
The physician stated that the Veteran certainly has some COPD due 
to his cigarette smoking and persistent hypoxemia.  However, the 
Veteran asserts that he never discussed with this physician his 
past exposure to hazardous chemicals during his military career.  

The Veteran submitted a letter from a private nurse practitioner 
who opined that the Veteran's reported exposure to lead based 
paint and asbestos is likely contributory to chronic obstructive 
pulmonary disease.  She stated that medically, it is known that 
chronic exposure to these substances can cause permanent lung 
damage.  

In light of the above, the Board concludes the Veteran should be 
afforded a VA examination to obtain a medical opinion as to 
whether his current COPD disability/lung disorder is related to 
any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Relevant ongoing medical records should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for a lung disability at 
any time.  After securing any necessary 
release, the RO/AMC should obtain any 
records which are not duplicates of those 
contained in the claims file.  

2.  Schedule the Veteran for a VA pulmonary 
examination by a physician to determine the 
nature of any COPD/lung disability and to 
obtain an opinion as to whether such is 
possibly related to service.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
should be conducted and the results 
reported.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
COPD/lung disability arose during service 
or is otherwise related to service, to 
include in-service treatment for 
bronchitis, a sore throat, and a cough, or 
alleged exposure to asbestos, lead, and 
chemicals in service.  A rationale for all 
opinions expressed should be provided.  

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).







